DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities: 
Claims recite “the current version of the system information for the cell; determine, based on the version information, whether the current version of the system information for the cell matches the version of the system information stored in the terminal;”  There is lack of antecedant basis for the claim.  Given the context of information, it is interpreted to mean “[[the]]a current version of the system information for the cell; determine, based on the version information, whether the current version of the system information for the cell matches [[the]]a version of the system information stored in the terminal;”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga (US 20160270013 A1)

Re: Claim 1
Soriaga discloses a terminal for receiving system information in a mobile telecommunications network, the network comprising a base station configured to transmit system information for the cell provided by the base station, 
(See Soriaga FIG. 3 [0081]: The network responds, in order to acknowledge the request, and then proceeds with a unicast SIB addressed to UE 308 in response to the transmission request)
the terminal being configured to: detect a version synchronisation signal from the base station (See Soriaga FIG. 6 [0095]: periodic SFN sync signals 600, 605, and 606), the version synchronisation signal providing version information regarding the current version of the system information for the cell; 
(See Soriaga FIG. 6 [0080]: a multi-bit SFN sync signal may be transmitted that includes the zone ID, a time-frequency resource location, and an indication that identifies whether the system information has been updated)
determine, based on the version information, whether the current version of the system information for the cell matches the version of the system information stored in the terminal; and (See Soriaga [0086] On initial access to a network, the UE chirp signal may also request transmission of SIB information in order to obtain the system information used to establish and maintain a connection with the network. Thus, the response to an initial access chirp would be the SIB information transmitted from the network)
See Soriaga FIG. 6, [0096]  UE 500 detects SFN sync signal 600 and determines either that it has entered into a new zone with nodes 501-504 or that system information within the zone of nodes 501-504 has changed. UE 500 transmits SIB transmission request 601.
use, if the current version of the system information for the cell matches the version of the system information stored in the terminal, (See Soriaga [0086]: the system information used to establish and maintain a connection with the network) the system information stored in the terminal.
See Soriaga FIG. 6, [0097] if UE 500 determines that it remains in the same zone or that no system information has changed since the system information communicated in SIB transmission 602, UE 500, at 603, will not transmit another SIB transmit request and, at 604, one of nodes 501-504 will not transmit another SIB or other such service information.
NOTE: Also See Soriaga  [0087] “After network access has been established, the UE will only request a new SIB transmission when there is an indication that the SIB information has changed, or when the UE detects it has entered a new zone of the network.”  Accordingly, it is implicit that the version of system information is stored in the terminal
NOTE: Also See update indicator in [0108].
NOTE: Also See MARTIN (US 20170280372 A1) Fig. 8 with [0086]-[0089] and [0077] and [0080] which disclose all the limitation similar to Soriaga.

Re: Claims 2 and 6
Soriaga discloses attempt, if the current version of the system information for the cell does not match the version of the system information stored in the terminal, to receive the system information provided by the base station.
See Soriaga [0096] UE 500 detects SFN sync signal 600 and determines either that it has entered into a new zone with nodes 501-504 or that system information within the zone of nodes 501-504 has changed. UE 500 transmits SIB transmission request 601. . . . SIB transmission request 601 may include a request for master system information when the UE 500 determines, through SFN sync signal 600, that the system information has changed. One of nodes 501-504 responds with SIB transmission 60.


Re: Claims 3 and 7
Soriaga discloses determine, if the current version of the system information for the cell does not match the version of the system information stored in the terminal,
See Soriaga  [0087] After network access has been established, the UE will only request a new SIB transmission when there is an indication that the SIB information has changed, or when the UE detects it has entered a new zone of the network.
location information from the version synchronisation signal, the location information identifying time and frequency resources for receiving the system information provided by the base station; and (See Soriaga [0080] A time-frequency resource location may include designated frequency and slot location information. [0112] a resource allocation for the system information transmission)
See Soriaga [0080] a multi-bit SFN sync signal may be transmitted that includes the zone ID, a time-frequency resource location, . . . A time-frequency resource location may include designated frequency and slot location information. For example, the SFN sync signal transmitted by node 302 may include the zone ID of zone 30, in addition to the bandwidth and slots designated for UE chirp signal transmissions and SFN sync signal transmissions, as well as an indicator that identifies if the SIB information has changed.
NOTE: Also See Soriaga [0112]: the UE will synchronize its timing using the reference signal. At block 1004, the UE will then decode the encoded payload. T. . . The UE may decode the encoded payload to obtain at least the format for the SIB transmission request and a resource allocation for the system information transmission and [0104]
attempt to receive the system information using the location information.
See Soriaga  [0087] After network access has been established, the UE will only request a new SIB transmission when there is an indication that the SIB information has changed, or when the UE detects it has entered a new zone of the network

Re: Claim 4
Soriaga discloses circuitry for terminal for receiving system information in a mobile telecommunications network, the network comprising a base station configured to transmit system information for the cell provided by the base station, 
See Soriaga [0071] FIG. 2 shows a block diagram of a design of a base station/eNB 105 and a UE 115
wherein the circuitry comprises a controller element (See Soriaga Fig. 2 [0075]  The controllers/processor 280) and a transceiver element (See Soriaga Fig. 2 [0073] the antennas 252a through 252r) configured to operate together to: 
See Soriaga [0075]  The controllers/processor 280 and/or other processors and modules at the UE 115 may also perform or direct the execution of the functional blocks illustrated in FIGS. 8A, 8B, 10A, 10B, 12A, 12B, and 13, and/or other processes for the techniques described herein. 
detect a version synchronisation signal from the base station, the version synchronisation signal providing version information regarding the current version of the system information for the cell; 
determine, based on the version information, whether the current version of the system information for the cell matches the version of the system information stored in the terminal; and 
use, if the current version of the system information for the cell matches the version of the system information stored in the terminal, the system information stored in the terminal.


Re: Claim 5
Soriaga discloses a method of receiving system information at a terminal in a mobile telecommunications network, the network comprising a base station configured to transmit system information for the cell provided by the base station, 
the method comprising the terminal: detecting a version synchronisation signal from the base station, the version synchronisation signal providing version information regarding the current version of the system information for the cell; 
determining, based on the version information, whether the current version of the system information for the cell matches the version of the system information stored in the terminal; and 
if the current version of the system information for the cell matches the version of the system information stored in the terminal, using the system information stored in the terminal.
NOTE: See the rejection of Claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINJUNG KIM/
Examiner, Art Unit 2644